EXHIBIT 23.2 Ronald R. Chadwick, P.C. Certified Public Accountant 2851 South Parker Road Suite 720 Aurora, Colorado80014 Phone (303)306-1967 Fax (303)306-1944 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM I consent to the use on Form S-1 of my Report of Independent Registered Public Accounting Firm dated March 23, 2010 on the balance sheets of Bureau of Fugitive Recovery, Inc. as at December 31, 2008 and 2009, and the related statements of operations, stockholders' equity, and cash flows for the years then ended. RONALD R. CHADWICK, P.C. Aurora, Colorado October 15, 2010 Ronald R. Chadwick, P.C.
